Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 24, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  159817 (21)                                                                                             David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  In re GOLDMAN
  _____________________________________                                                                 Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  LANCE ADAM GOLDMAN,                                                                                  Elizabeth T. Clement
           Plaintiff-Appellant,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 159817
                                                                    CoA: 348483
  KALAMAZOO CIRCUIT COURT JUDGE,
             Defendant-Appellee.
  ______________________________________/

          On order of the Chief Justice, the motion to waive fees is considered and it is
  DENIED because MCL 600.2963 requires that a prisoner pursuing a civil action be liable
  for filing fees.
          Initially, MCL 600.2963(8) does not bar the present application based on
  outstanding fees appellant owes this Court in Goldman v Dept of Corrections, MSC 155758
  under In re Jackson, __ Mich App __ (Docket No. 339724, issued December 27, 2018)
  because this application relates to an underlying criminal case and it is manifest that
  appellant cannot currently pay the outstanding fees.
          Appellant is not required to pay an initial partial fee. However, for an appeal to be
  filed, within 21 days of the date of this order, appellant shall submit a copy of this
  order and refile the copy of the pleadings returned with this order. By doing this,
  appellant becomes responsible to pay the $375.00 filing fee. Failure to comply with this
  order shall result in the appeal not being filed in this Court.
          If appellant timely refiles the pleadings, monthly payments shall be made to the
  Department of Corrections in the amount of 50 percent of the deposits made to appellant’s
  account until the payments equal the balance due of $375.00. This amount shall then be
  remitted to this Court.
          Pursuant to MCL 600.2963(8), appellant shall not file a new civil action or appeal
  in this Court until the entry fee in this case is paid in full.
          The Clerk of the Court shall furnish two copies of this order to appellant and return
  a copy of appellant’s pleadings with this order.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 24, 2019
          izm
                                                                               Clerk